DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the width dimension of the electrode region as claimed in claim 1, the relative positions of the electrode region and the blade surface as claimed in claim 1, and how the width of the electrode region and the blade surface vary as described in claims 5-15 and 44-47 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Examiner would like to clarify position on claim 1. Regarding claim 1, the specification and the claims do not appear to set forth a view for how different elements and surfaces are being seen from particular perspectives. For example, if the blade surface is on top of the electrode region, or if it is on top of part of the electrode region, or if the electrode region and the blade surface are the same element. This is seen as broad to the examiner and therefore examiner interprets the claim language with regards to these elements as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, it is unclear what dimension “a width dimension varying in a plate thickness direction of the scissors in a longitudinal direction” specifically points to; there appears to be confusion as to what the directions and dimension is actually referring to with regards to a location in space. This could either be the width of the electrode region looking down on to the top of the scissors or the width of the electrode region looking at a side-cut view of the scissors. When referring to the disclosure of the present application there appears to be no explanation to clarify. See drawing objection above. Clarity is 
Also, regarding claim 1, it is unclear which of the two blade surfaces are being referred to in the limitation of “the non-conductive layer is not formed on a surface of the blade surface” Applicant needs to clarify whether both blade surfaces do not have a non-conductive layer or whether just one does not. If just one does not, then applicant needs to specify which blade surface does not have a non-conductive layer. The applicant also needs to clarify which blade surface or if both blade surfaces have the characteristics described in claims 2, 9, and 12-15. Dependent claims inherit this issue.  
Regarding claims 7 and 46, it appears that the claim language states that the width of the electrode region on the projecting portion is equal to or smaller than the electrode region that is not on the projecting portion. However, it is unclear how it could be equal to or smaller than the narrowest portion of the electrode region not including the projecting portion as the width of the electrode region on the top surface of the projecting portion would also include the width of the electrode region for which the projecting portion is attached to from a top view. Also, it is unclear what dimension “a width of the electrode region on the top surface of the projecting portion” corresponds to. This could either be the width of the electrode region looking down on to the top of the scissors or the width of the electrode region looking at the side of the scissors. Clarity is needed. For examination purposes, the width dimension is interpreted to be the width of the electrode region looking down on top of the scissors.
Regarding claim 8, it is unclear what dimension of the electrode region is wider toward the distal side of the scissors. Clarity is needed. Dependent claims 9-11 inherit this issue. 
Regarding claim 10, the projection portion claimed in claim 9 is singular, whereas in claim 10 there are a plurality of projections formed. Since claim 10 depends on claim 9, it is unclear how a 
Regarding claim 12, it is unclear what dimension of the blade surface is wider on a distal side of the scissors than on a proximal side. Clarity is needed. Dependent claims 13-15 inherit this issue. 
Also, regarding claim 12, it is unclear what “relatively wide portion” and “relatively narrow portion” mean. It is unclear what standard is being used to show relativity. Clarity is needed. Dependent claims 13-15 inherit this issue. 
Regarding claim 15, the claim language states that the blade’s width from proximal side to distal side increases continuously which is a change from claim 12 from which claim 15 depends. It appears that the applicant is trying to claim a different embodiment from claim 12. It is indefinite how a blade width could change without being an integrally different element. Since claim 15 is dependent on claim 12, the claim appears to be indefinite. Clarity is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kese et al., US 6024744, herein referred to as “Kese”.
Regarding claim 1, Kese teaches a medical high frequency treatment device (Figure 2A: instrument 40) comprising: a high frequency (Col. 7, lines 60-65) treatment device knife having a pair of scissors (Figure 2A: first and second jaw members 12 and 14) configured to incise a biological tissue (Col. 2, lines 1-6), and a pivot shaft (Figure 2A: rivet, screw, or pin 24) intersecting a plate surface direction of the scissors (Figure 2A) and axially supporting proximal portions of the pair of scissors (Figure 2A and Col. 7, lines 3-7) such that the pair of scissors is configured to shear the biological tissue by pivoting in a direction closer to each other (Col. 7, lines 20-25), wherein each of the pair of scissors is formed in an elongated plate shape (Figure 2A: grasping surfaces 20-22 have an elongated plate shape) and has a blade surface (Figures 2A and 2B: cutting surfaces 17 and 19), and the pair of scissors includes a non-conductive layer formed in a formation region on each surface of the pair of scissors (Figure 2A: insulating coatings 26 and 28 and Col. 7, lines 26-43), and has an electrode region (Figure 2A: grasping surfaces 20 and 22 act as electrodes as described in Col. 6, lines 59-61) where the non-conductive layer is not formed on a surface of the blade surface (Figure 2A: grasping surfaces 20 and 22 and Col. 7, lines 60-65) such that the electrode region (Figure 2A: grasping surfaces 20 and 22) of at least one of the pair of scissors has a width dimension of the electrode region varying in a plate thickness direction (Figures 2A and 2B: direction along the axis of pin 24 which is the direction perpendicular to cutting surfaces 17 and 19) of the scissors in a longitudinal direction (Figures 2A and 4A disclose that the distal end portion of uncoated surfaces 20 and 22 have a reduced width compared to the proximal end portion of uncoated surfaces 20, thus the width of uncoated surface 22 varies along the longitudinal axis of the scissors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5-7, 43, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kese in view of Ishii, US 20170303954, herein referred to as “Ishii”.
Regarding claim 2, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a projecting portion and recessed portion as part of the device.
However, Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have a projecting portion projecting toward the other scissors side in an intermediate portion in the longitudinal direction (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 below), and a recessed portion (Figure 6: concave portion 15a, also see Figures 1 and 2 below) formed adjacent to the projecting portion in the longitudinal direction of the scissors and recessed toward a side away from the other one of the scissors (Figure 6: concave portion 15a), the blade surface includes a top surface of the projecting portion and a surface of the recessed portion (Figure 6: cutting portion 13), and the electrode region is formed on the top surface of the projecting portion and the surface of the recessed portion (Figure 6: cutting portion 13 and [0068]: “cutting portions 13 and 23 are cutting electrodes”).

    PNG
    media_image1.png
    267
    359
    media_image1.png
    Greyscale

Figure 1: Figure 6 from Ishii Annotated to Point Out Projecting Portion and Recessed Portion

    PNG
    media_image2.png
    259
    420
    media_image2.png
    Greyscale

Figure 2: Figure 3 from Ishii (While A Different Embodiment from Figure 6, It Shows Similar Features When the Scissors Are Open)
([Ishii 0099]).
Regarding claim 3, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a recessed portion that is recessed in an arc shape as part of the device.
However, Ishii discloses a device wherein the recessed portion is recessed in an arc shape (Figure 6: concave portion 15a and [0100]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an arc-shaped recessed portion as disclosed in Ishii to the device disclosed in Kese in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).
Regarding claim 5, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a plurality of recessed portions formed with a projecting portion forming a boundary.
However, Ishii discloses a device wherein the scissors have a plurality of recessed portions (Figure 6: concave portions 15a, 15b, and 15c) formed with the projecting portion forming a boundary ([0101]: “In this case, the concave portion 15a to 15c are formed so as to be separated from each other, and each of the flat and linear cutting portions 13 is formed between spaces in the concave portion 15a to 15c.”), and wherein the recessed portion on a distal side has a larger width dimension of the electrode region ([0103]). Distal side can be interpreted broadly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a plurality of recessed portions formed with a projecting portion forming a boundary as disclosed in Ishii to the device disclosed in Kese in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).

However, Ishii discloses a device wherein the scissors have the projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and 15b and 15c), and a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other ([0056]: “the cutting portions 13 and 23 excluding the claw portion 14 and the concave portions 15 and 25 are formed so as to have flat and linear shapes extending in a tip end-base end direction” and a flat and linear shape indicates that the widths are equal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors and a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other as disclosed in Ishii to the device disclosed in Kese in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).
Regarding claim 7, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a device wherein a width of the electrode region on the top surface of the projecting portion is equal to or smaller than a width of a narrowest portion in the electrode region other than the projecting portion.
However, Ishii teaches a device wherein a width of the electrode region on the top surface of the projecting portion (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b) is equal to or smaller than a width of a narrowest portion in the electrode region other than the ([0028]: “the cutting portions are formed so as to have flat and linear shapes extending in the tip end-base end direction” and a flat and linear shape indicates that the widths are equal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the width of the electrode region on the top surface of the projecting portion is equal to or smaller than a width of a narrowest portion in the electrode region other than the projecting portion disclosed in Ishii for the device taught in Kese so that the intrusion of the cutting portions with respect to biological tissue can be restrained (Ishii [0028]).
Regarding claim 45, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors, and a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other.
However, Ishii discloses a device wherein the scissors have the projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and 15b and 15c), and a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other ([0056]: “the cutting portions 13 and 23 excluding the claw portion 14 and the concave portions 15 and 25 are formed so as to have flat and linear shapes extending in a tip end-base end direction” and a flat and linear shape indicates that the widths are equal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors and a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other as disclosed in Ishii to the device ([Ishii 0099]).
Regarding claim 46, Kese discloses the high frequency treatment device according to claim 1, but does not disclose a device wherein a width of the electrode region on the top surface of the projecting portion is equal to or smaller than a width of a narrowest portion in the electrode region other than the projecting portion.
However, Ishii teaches a device wherein a width of the electrode region on the top surface of the projecting portion (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b) is equal to or smaller than a width of a narrowest portion in the electrode region other than the projecting portion ([0028]: “the cutting portions are formed so as to have flat and linear shapes extending in the tip end-base end direction” and a flat and linear shape indicates that the widths are equal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the width of the electrode region on the top surface of the projecting portion is equal to or smaller than a width of a narrowest portion in the electrode region other than the projecting portion disclosed in Ishii for the device taught in Kese so that the intrusion of the cutting portions with respect to biological tissue can be restrained (Ishii [0028]).


Claims 4 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kese in view of Ishii, further in view of a Stone, US 5573534, herein referred to as “Stone”.
Regarding claims 4 and 43, Kese in view of Ishii discloses the high frequency treatment device according to claims 2 and 3 respectively, and Ishii further discloses a device, wherein each of the pair of scissors (Figure 6: scissors 100)  has a sliding contact surface that comes into sliding contact with each (Figure 6 [see Figure 3 for reference also]: inner surfaces of scissor pieces 12 and 22), and an outer surface that is a rear surface with respect to the sliding contact surface (Figure 6 [see Figure 3 for reference also]: outer surfaces of scissor pieces 12 and 22 include a rear surface with respect to the inner surfaces of scissor pieces 12 and 22), and a recessed portion (Figure 6: concave portion 15a). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Kese with the sliding contact surfaces disclosed in Ishii in order to prevent the insulation coats formed on the outer surfaces of the treatment portion of the device from peeling off (Ishii [0031]).
Kese in view of Ishii does not disclose a device wherein the surface of the recessed portion is inclined from a sliding contact surface side to an outer surface side in a direction away from the other one of the scissors. 
However, Stone discloses a device wherein the electrode regions (Figure 6: conductive pathways 62 and 64) are inclined from an inner surface side to an outer surface side in a direction away from the other one of the scissors (Figure 6: angled cutting surfaces 87 and 88 and Col. 6, lines 15-29 and 52-57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with the inclined surfaces on the scissors disclosed in Stone in order to assist in moving each of the scissors between open and closed positions (Col. 8, lines 14-21).
Regarding claim 44, Kese discloses the high frequency treatment device according to claim 2, but does not disclose a plurality of recessed portions formed with a projecting portion forming a boundary.
However, Ishii discloses a device wherein the scissors have a plurality of recessed portions (Figure 6: concave portions 15a, 15b, and 15c) formed with the projecting portion forming a boundary ([0101]: “In this case, the concave portion 15a to 15c are formed so as to be separated from each other, and each of the flat and linear cutting portions 13 is formed between spaces in the concave portion 15a to 15c.”), and wherein the recessed portion on a distal side has a larger width dimension of the electrode region ([0103]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a plurality of recessed portions formed with a projecting portion forming a boundary as disclosed in Ishii to the device disclosed in Kese in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kese in view of Ishii, further in view of Levin, US 5827281, herein referred to as “Levin”.
Regarding claim 47, Kese discloses the high frequency treatment device according to claim 1, but Kese in view of Ishii does not disclose a device wherein the electrode region is formed to be wider toward the distal side of the scissors. 
However, Levin discloses a device (Figure 3) wherein the electrode region (Figure 3: scissor jaws 22A and 22B Col. 5, lines 5-14) is formed to be wider toward the distal side of the scissors (Figure 3: tips 30A and 30B are wider than scissor jaws 22A and 22B). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Kese with the electrode region wider toward the distal side of the scissors to compress and cauterize tissue (Col. 6, lines 15-21).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kese in view of Hess et al., US 20170056038, herein referred to as “Hess”.

However, Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Kese with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([0035]).
Regarding claim 12, Kese discloses the high frequency device according to claim 1, including the blade surface (Figures 2A and 2B: cutting surfaces 17 and 19). Kese does not explicitly teach a device wherein the blade surface is wider on a distal side of the scissors than on a proximal side, and the electrode region is wider in a relatively wide portion on the blade surface than in a relatively narrow portion on the blade surface.
However, Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side and proximal side can be interpreted broadly. Since the blade surface and the electrode region have the same size, shape, and relative placement in Kese, it follows that modifying Kese with the shape of the scissors disclosed in Hess results in a device wherein the blade surface is wider on a distal side of the scissors than on a proximal side, and the electrode region is wider in a relatively wide portion on the blade surface than in a relatively narrow portion on the blade surface.
([0035]).

Claims 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kese in view of Hess, further in view of Ishii.
Regarding claims 9 and 13, Kese in view of Hess discloses the high frequency treatment device according to claims 8 and 12 respectively, and Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side and proximal side can be interpreted broadly. Kese in view of Hess does not disclose a device wherein the scissors have a projecting portion projecting toward the other scissors side in an intermediate portion in the longitudinal direction of the scissors, and the electrode region is formed to be wider in a distal side portion of the projecting portion than in a proximal side portion of the projecting portion on the blade surface.
However, Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have a projecting portion projecting toward the other scissors side in an intermediate portion in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b). If the projecting portion in Ishii was added to the electrode region disclosed in Hess, then the combined device would have a projecting portion projecting toward the other scissors side in an intermediate portion in the longitudinal direction of the scissors, and wherein the electrode region is formed to be 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Kese with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]) and to modify the device disclosed by Kese in view of Hess with the projecting portion as disclosed in Ishii in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).
Regarding claim 10, Kese in view of Hess and Ishii discloses the high frequency treatment device according to claim 9, and Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly. Kese in view of Hess does not disclose a device wherein the scissors have the projection portion formed in a plurality at mutually different positions in the longitudinal direction of the scissors, and the electrode region is formed to be wider toward the distal side in a stepwise manner from each of the plurality of projecting portions forming a boundary. 
However, Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have the projection portion formed in a plurality of the projecting portions located at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c). If the projecting portions in Ishii were added to the end of electrode region disclosed in Hess, then the combined device would have a projecting portion formed in a plurality at mutually different positions in the longitudinal 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Kese with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]) and to modify the device disclosed by Kese in view of Hess with the projecting portions as disclosed in Ishii in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).
Regarding claim 11, Kese in view of Hess and Ishii discloses the high frequency treatment device according to claim 9, and Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly as there is no mention as to which side of the scissors is seen as the distal side. Kese in view of Hess does not disclose a device wherein the electrode region is wider toward the distal side on a surface of the projecting portion.
However, Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have the projection portion formed in a plurality of the projecting portions located at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b). If the projecting portion in Ishii was added to the electrode region disclosed in Hess, then the combined device would have an electrode region that is wider toward the distal side on a surface of the projecting portion since the projecting portion disclosed in Ishii has the same width as the electrode region and the electrode region in Hess becomes wider towards the distal end of the scissors. 
([Hess 0035]) and to modify the device disclosed by Kese in view of Hess with the projecting portion as disclosed in Ishii in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).
	Regarding claim 14, Kese in view of Hess and Ishii discloses the high frequency treatment device according to claim 13 including the blade surface (Figures 2A and 2B: cutting surfaces 17 and 19), and Hess discloses a device (Figure 4A: jaw assembly 435) wherein the width dimension of the electrode region is substantially constant (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).” [there is a region in the middle of the electrode region where the width is substantially constant). Distal side and proximal side can be interpreted broadly. Kese in view of Hess does not disclose a device wherein the width dimension of the blade surface is substantially constant in the distal side portion of the projecting portion and in the proximal side portion of the projecting portion.
However, Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have the projection portion formed in a plurality of the projecting portions located at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c). If the projecting portions in Ishii were added to the middle of electrode region disclosed in Hess where the width is substantially constant, then the combined device would have the width dimension of the blade surface be substantially constant in the distal side portion of the projecting portion and in the proximal side portion of the projecting portion.
([Hess 0035]) and to modify the device disclosed by Kese in view of Hess with the projecting portions as disclosed in Ishii in order to provide a strong gripping force with respect to the biological tissue ([Ishii 0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NORA W RHODES/Examiner, Art Unit 3794                       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794